            Case 5:19-cv-00987-OLG Document 1 Filed 08/14/19 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


 U-HAUL CO. OF ARIZONA

                   Plaintiff,
                                                    Civil Action No. 5:19-cv-987
 v.

 DEBORAH HIBBARD; SUSAN WEBB;
 ROSE VICTORIA SAUNDERS;
 JONATHAN JACOB GARCIA; GENESIS
 GARCIA; N.G., a minor; MARWAN
 MOHAMMED CASHOU; CHANDALE
 LESHEA WASHINGTON; EAN
 HOLDINGS LLC; GEICO
 (GOVERNMENT EMPLOYEES
 INSURANCE COMPANY);
 NATIONWIDE MUTUAL INSURANCE
 COMPANY; ALLSTATE INSURANCE
 COMPANY; PROGRESSIVE (COUNTY
 MUTUAL) INSURANE COMPANY

                   Defendants.


             U-HAUL CO. OF ARIZONA’S COMPLAINT IN INTERPLEADER

       1.      Interpleader-Plaintiff U-Haul Co. of Arizona (“Plaintiff”) files this petition in

interpleader, under 28 U.S.C. § 1335 or, alternatively, under Federal Rule of Civil Procedure 22,

against Interpleader-Defendants (“Defendants”) arising out of a motor vehicle collision that

occurred on June 26, 2019, in San Antonio, Texas.
              Case 5:19-cv-00987-OLG Document 1 Filed 08/14/19 Page 2 of 7



                                     I.     THE PARTIES

         2.      Plaintiff U-Haul Co. of Arizona is an equipment rental company organized and

existing under the laws of Arizona with its principal place of business in Phoenix, Arizona.

         3.      Upon information and belief, Interpleader-Defendant Deborah Hibbard is an adult

individual who is domiciled in Texas and currently resides at 2700 Eastover Drive, Odessa, Texas

79762.

         4.      Upon information and belief, Interpleader-Defendant Susan Webb is an adult

individual who is domiciled in Texas and currently resides at 12318 Ledger Lane, Houston, Texas

77015.

         5.      Upon information and belief, Interpleader-Defendant Rose Veronica Saunders is

an adult individual who is domiciled in Texas and currently resides at 200 Clydesdale Drive, San

Antonio, Texas 78106.

         6.      Upon information and belief, Interpleader-Defendant Jonathan Jacob Garcia is an

adult individual who is domiciled in Texas and currently resides at 23200 Cardigan Chase, San

Antonio, Texas 78758.

         7.      Upon information and belief, Interpleader-Defendant Genesis Garcia is an adult

individual who is domiciled in Texas and currently resides at 23200 Cardigan Chase, San Antonio,

Texas 78758.

         8.      Upon information and belief, Interpleader-Defendant N.G. is a minor who is

domiciled in Texas and resides with Jonathan Jacob and Genesis Garcia.

         9.      Upon information and belief, Interpleader-Defendant Marwan Mohammed Cashou

is an adult individual who is domiciled in Texas and currently resides at 22300 Mesa Butte, San

Antonio, Texas 78258.



                                                2
          Case 5:19-cv-00987-OLG Document 1 Filed 08/14/19 Page 3 of 7



       10.        Upon information and belief, Interpleader-Defendant Chandale Leshea Washington

is an adult individual who is domiciled in Texas and currently resides at 8314 Montgomery Circle,

San Antonio, Texas 78239.

       11.        Upon information and belief, Interpleader-Defendant EAN Holdings LLC, is a

limited liability company organized under the laws of Delaware whose sole member is Enterprise

Holdings, Inc., a Missouri corporation with its principal place of business in St. Louis, Missouri,

which may be served with process through its registered agent CT Corporation System, 120 South

Central Avenue Clayton, Missouri 63105.

       12.        Upon information and belief, Interpleader-Defendant GEICO (Government

Employees Insurance Company) is a Maryland corporation with its principal place of business at

5260 Western Avenue, Chevy Chase, Maryland 20815.

       13.        Upon information and belief, Interpleader-Defendant. Nationwide Mutual

Insurance Company is an Ohio corporation with its principal place of business at One Nationwide

Plaza, Columbus, Ohio 43215.

       14.        Upon information and belief, Interpleader-Defendant Allstate Insurance Company

is an Illinois corporation with its principal place of business at 2775 Sanders Road, Northbrook,

Illinois 60062.

       15.        Upon information and belief, Interpleader-Defendant Progressive (County Mutual)

Insurance Company is an Ohio corporation with its principal place of business at 6300 Wilson

Mills Road, Mayfield Village, Ohio 44143.




                                                 3
          Case 5:19-cv-00987-OLG Document 1 Filed 08/14/19 Page 4 of 7



                              II.    JURISDICTION AND VENUE

        16.    This Court has original jurisdiction under 28 U.S.C. § 1335 because the funds

interpleaded into this Court’s registry exceed $500 and there is minimal diversity among the

Defendants because at least two of the Defendants are citizens of different states.

        17.    Alternatively, this Court has original jurisdiction under 28 U.S.C. § 1332 because

the amount in controversy exceeds $75,000.00 and there is diversity of citizenship among the

parties because none of the Defendants is an Arizona citizen.

        18.    Irrespective of whether the Court bases its jurisdiction on 28 U.S.C. §§ 1335 or

1332, venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because it is the judicial

district in which a substantial part of the events or omissions giving rise to the claim occurred.

                       III.    FACTS SUPPORTING INTERPLEADER

        19.    On June 26, 2019, multiple vehicles crashed in the 2000 block of North Loop 1604E

in San Antonio, Texas.

        20.    According to the crash report completed by the investigating San Antonio police

officer and attached as Exhibit A to this Complaint in Interpleader, as traffic backed up on the

road, a Ford F650 owned by U-Haul Co. of Arizona and driven by Brian Forsberg, an adult

individual who is domiciled in Wisconsin and currently resides at 100 Riverheath Way, Appleton,

Wisconsin 54915, struck the rear of the vehicle in front of him driven by Deborah Hibbard, causing

a multi-vehicle collision. See generally Ex. A.

        21.    The crash report states that, in the investigating officer’s opinion, Forsberg

contributed to the accident due to “[d]istraction in the vehicle” and “[d]river inattention.” See id.

at 2.




                                                  4
          Case 5:19-cv-00987-OLG Document 1 Filed 08/14/19 Page 5 of 7



       22.      The vehicle Forsberg was operating at the time of the accident was owned by U-

Haul Co. of Arizona, which is self-insured through “Safe Move” provided by Repwest Insurance,

which provides insurance for U-Haul Co. of Arizona’s vehicles. See Equipment Contract, attached

as Exhibit B.

       23.      The equipment rental contract between Forsberg and U-Haul Co. of Arizona

“provides the Customer with minimum limits of protection required by that state or province where

arises any claim, suit or cause of action …. [and the] Customer assumes Sole Responsibility for

any and all liability that exceeds the applicable minimum limits protection for that state ….” Id.

       24.      In Texas, the minimum amount of motor vehicle liability insurance coverage

required to establish financial responsibility is $85,000 total: $30,000 for bodily injury or death

of one person in an accident; $60,000 for bodily injury or death of two or more persons in one

accident; and $25,000 for damage to or destruction of property of others in one accident. T EXAS

TRANSP. CODE, § 601.072. U-Haul Co. of Arizona provides the minimum limits of liability

insurance protection on its vehicles as required by Texas law. See Ex. B.

       25.      To avoid protracted, inefficient litigation, Plaintiff tenders the minimal financial

responsibility that is required under TEXAS TRANSP. CODE § 601.072.

                     IV.     APPROPRIATENESS OF INTERPLEADER

       26.      Plaintiff U-Haul Co. of Arizona claims no interest in the insurance funds to be paid

under the terms of the equipment rental contract between it and Forsberg and is ready and willing

to pay the funds to the person(s) entitled to them. However, Plaintiff is unable to make that

determination without exposing itself to double or multiple liability on account of the potential

competing claims made by or available to Defendants. Thus, Plaintiff is making an unconditional




                                                 5
          Case 5:19-cv-00987-OLG Document 1 Filed 08/14/19 Page 6 of 7



tender of the disputed insurance proceeds into the Court’s registry, equaling a total amount of

$85,000.00.

        27.      Plaintiff has no means other than this Interpleader action of protecting itself against

the vexation of multiple conflicting or potentially conflicting claims and/or possible multiple

litigation on the part of the Defendants as to the interpleaded funds.

        28.      Plaintiff is a mere stakeholder in this action having no interest in the insurance

funds. Plaintiff is depositing the $85,000.00 at issue into this Court’s registry and disclaims any

further involvement in this matter.

                                           V.      PRAYER

        29.      WHEREFORE, U-Haul Co. of Arizona respectfully requests that this Court grant

the following relief:

   A.         Allowing U-Haul Co. of Arizona to interplead the funds at issue as a statutory

              interpleader under 28 U.S.C. § 1335 or, if minimal jurisdiction is lacking, as a rule

              interpleader under 28 U.S.C. § 1332 and Federal Rule of Civil Procedure 22;

   B.         Appointing the guardian defendant or another appropriate individual as guardian ad

              litem for minor Defendant N.G.;

   C.         Directing the Defendants to assert their rights to such sum;

   D.         Restraining the Defendants, and each of them, from instituting or maintaining any

              action against Plaintiff to recover such sum under 28 U.S.C. § 2361 or, alternatively,

              this Court’s equitable powers;

   E.         Discharging Plaintiff from all liability to the Defendants arising out of the matters set

              forth herein having paid $85,000.00 in insurance funds into this Court’s registry;




                                                    6
     Case 5:19-cv-00987-OLG Document 1 Filed 08/14/19 Page 7 of 7



F.   Entry of an Order awarding Plaintiff its reasonable attorney’s fees and costs

     necessitated by the bringing of this action; and

G.   Such other relief as is deemed just and proper.


                                       Respectfully,


                                       By: /s/ Bradford Hendrickson
                                           Bradford Hendrickson
                                           Texas Bar No. 24083166
                                           bhendrickson@lightfootlaw.com
                                           Sanford G. Hooper (WDTX Admission
                                           Application Forthcoming)
                                           Texas Bar No. 24110837
                                           shooper@lightfootlaw.com
                                           Charles M. Stam (WDTX Admission
                                           Application Forthcoming)
                                           Texas Bar No: 24106462
                                           cstam@lightfootlaw.com
                                           LIGHTFOOT, FRANKLIN & WHITE, LLC
                                           1885 St. James Place, Ste. 1150
                                           Houston, Texas 77056
                                           Phone: (713) 960-1488
                                           Fax: (713) 960-8991


                                               ATTORNEYS FOR INTERPLEADER-
                                               PLAINTIFF U-HAUL CO. OF ARIZONA




                                           7
